Citation Nr: 0424140	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a higher initial rating for service-
connected right knee patellar femoral pain syndrome, post 
operative meniscus tear, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a higher initial rating for service-
connected residuals of crush injury to the right hand status 
post open reduction internal fixation of fracture of the 
fourth metacarpal and dislocation of the fifth metacarpal 
bones and tenolysis with limitation of motion of the wrist, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and July 1983 to August 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In a letter received by the Board in April 2002, the veteran 
requested a personal hearing before the Board.  The Board 
contacted the veteran by letter dated in May 2002 and 
requested that he clarify what type of hearing he wanted from 
the list of types of hearings provided.  The claims file 
indicates that the veteran never responded to the letter.  As 
the veteran failed to clarify his hearing request, his 
request for a hearing is treated as withdrawn.  

In the January 2003 Informal Hearing Presentation, the 
veteran's authorized representative notes that the veteran's 
DD Form 214 shows that the veteran retired on August 31, 
1999; therefore, the effective date for applicable service-
connected disabilities should be September 1, 1999, rather 
than the currently assigned effective date of September 2, 
1999.   This matter is referred to the RO for appropriate 
action.  






FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran currently has a chronic low back disorder related 
to episodes of low back problems objectively demonstrated on 
examination during service.

3.  The medical evidence shows that the right knee manifests 
popping and tenderness with subjective complaints of pain, 
stiffness, cracking, popping, locking, fatigue, and swelling 
of the knee on use, but no objectively demonstrated 
subluxation or lateral instability, locking, or effusion of 
the knee; the right knee demonstrates full range of motion on 
examination; there is no ankylosis associated with the right 
knee; and residual scars of the right knee are thin.  

4.  The medical evidence shows that the veteran's complaints 
of additional functional loss with extended use of his hand 
coupled with moderate loss of motion in the wrist 
demonstrated on VA examination, suggest that the residuals 
from the moderate to severe right hand crush injury are 
severe.  


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected right knee patellar femoral 
pain syndrome, post operative meniscus tear have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 


(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5259 (2003).

3.  The schedular criteria for a higher initial rating of 40 
percent for service-connected residuals of crush injury to 
the right hand status post open reduction internal fixation 
of fracture of the fourth metacarpal and dislocation of the 
fifth metacarpal bones and tenolysis with limitation of 
motion of the wrist have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 8516 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Post-Board Remand and Veterans Claims Assistance Act of 
2000

During the course of this appeal, there was a change in law 
pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 1999 rating decision, October 
2000 Statement of the Case (SOC), and March  2004 
Supplemental Statement of the Case (SSOC), which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The SOC provided the veteran with notice of laws and 
regulations pertinent to his claims.  Lastly, pursuant to the 
Board's June 2003 Remand, in correspondence dated in July 
2003, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The SOC did not cite the law and 
implementing regulations of the VCAA, but the July 2003 VCAA 
notice described in detail the substance of the law.  In the 
Remand, the Board instructed the RO to consider whether 
additional medical examinations or nexus opinions were 
necessary.  The Board agrees with the RO that none were 
needed for reasons detailed below.  Accordingly, the Board 
finds that the RO complied with the Board's June 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, while 
the notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claims, the case 
was reconsidered again in March 2004 and the SSOC was 
provided to the veteran.  Also, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

The Board acknowledges that the VCAA notice contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
In a letter dated in November 2003, the veteran provided the 
RO with information on additional evidence he believed was 
pertinent to his claims.  The Board notes that a more 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  As 
such, the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and service 
personnel records.  The RO afforded the veteran a VA 
examination in May 1999.  The RO obtained VA treatment 
records dated from May 2000 to November 2000.  As instructed 
by the veteran in his November 2003 letter, the RO obtained 
treatment records from Muncie, Indiana  Outpatient Clinic 
(OPC) and Mount Vernon, Missouri OPC, dated from May 1999 to 
December 2003.  In the June 2004 Informal Hearing 
Presentation, the service-representative requested a new VA 
examination because the veteran was not afforded an 
examination by an orthopedic specialist and the examination 
occurred several years prior.  The Board notes that the May 
1999 VA examination report shows that the VA examiner 
conducted a very thorough examination.  The Board also notes 
that the veteran is appealing the initial evaluation of a 
disability following an award of service connection for right 
knee and right hand/wrist disorders.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
Board finds that the May 1999 VA examination and current VA 
treatment records provide a complete picture of the severity 
of the veteran's service-connected right knee and right 
hand/wrist disabilities for the full period of his appeal.  
As such, the Board declines the request for a new VA 
examination.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.


II.  Service Connection for Low Back Disorder

The service medical records showed that in March 1978, the 
veteran complained of a sharp pain in his back with deep 
breathing, present for the past one week.  The physical 
examination revealed a clear chest, no muscle spasms, and no 
pain with movement.  A second examination revealed right 
interscapular tenderness on palpation.  There were no signs 
of inflammation and no tenderness on motion.  The service 
examiner noted an impression of musculoskeletal pain.  An 
emergency care and treatment record dated in August 1989, 
showed that the veteran presented with complaints of lower 
back pain, present for the past two days.  The preliminary 
examiner noted that the veteran reported that the pain had 
increased in intensity that day.  The veteran explained that 
he when he got off a tank that day, he experienced a sharp 
pain that radiated into his right leg and lower abdominal.  
The primary examiner noted that the veteran denied any 
specific injury and that the veteran indicated that the pain 
irradiated into the groin area and the legs.  The physical 
examination revealed slightly tender and spastic lumbar 
muscles.  The range of motion was decreased.  The service 
examiner noted an assessment of lumbosacral spine strain.  
The veteran was prescribed medication.  

A July 1991 service medical record noted that the veteran 
complained of low back pain, present for the past twelve 
hours, with a history of injury in the past year.  The 
veteran reported that he was treated with no complications 
until the present onset of pain.  The physical examination 
demonstrated full range of motion with pain on flexion and 
abduction of hips bilaterally.  The service examiner noted an 
assessment of recurrent low back pain.  The veteran was 
prescribed medication and ordered to abstain from physical 
training for forty-eight hours.  A November 1991 record noted 
that the veteran complained of low back pain in addition to 
other complaints.  The service examiner noted an assessment 
of viral syndrome.  While no low back disorder was noted on 
the September 1994 service examination report, the Report of 
Medical History showed that the veteran complained of 
recurrent back pain.  The veteran noted the history of the 
1989 back injury.  While no low back disorder was noted on 
the April 1995 service examination report, the Report of 
Medical History showed that the veteran complained of 
recurrent back pain.  

A May 1995 service medical report noted a history of lumbar 
strain, now with "W/L" lateral thigh numbness on 
examination of L2-L3 distribution.  The veteran was examined 
further to rule out degenerative joint disease.  The 
radiologic examination report noted an impression of negative 
series of radiographs.  A chronological record of medical 
care noted that the veteran reported that he injured his back 
in 1988, and he noted that he had "lumbar and lower back 
strain."  He indicated that he had had recurrent problems 
since then.  The May 1999 retirement physical examination 
report showed that the veteran's spine was clinically 
evaluated as normal; however, the Report of Medical History 
showed that the veteran complained of recurrent back pain.  

The May 1999 VA examination report showed that the veteran 
took medication as needed for joint pain.  The veteran 
reported that he initially injured his lower back at Fort 
Polk in Louisiana in 1979.  He maintained that the injury 
occurred when he rode the back of a "deuce and a half"; the 
veteran hit a hole and a tire in the back of the vehicle hit 
him in the back.  He indicated that he was evaluated at that 
time and he was diagnosed with muscle strain.  He was placed 
on bed rest for five days and treated with anti-
inflammatories.  He also indicated that he injured his back 
in 1989, while taking things off a vehicle in Germany.  He 
reported that at that time, his back gave away with a sudden 
onset of low back pain.  He was evaluated in the emergency 
room and diagnosed with lumbar strain.  He maintained that he 
had a problem with his lower back about once a year, which he 
described as a sudden onset of pain.  He stated that he had 
been to emergency rooms in the past for shots for the pain 
and he had been put on bed rest for up to three days.  

On physical examination, the examiner noted that the veteran 
had full range of motion of the lumbosacral spine without 
pain.  The examiner noted that the back was normal.  No 
significant abnormalities of the lumbar spine were noted on 
the neurological examination.  

The examiner diagnosed low back disorder, status post 
lumbosacral strain.  The examiner noted that the x-ray of the 
low back was normal.  The examiner commented that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  The May 1999 radiographic report noted that there 
was normal alignment.  The interspaces were preserved, 
pedicles were intact, and there was no facet joint or 
posterior element abnormality identified.  

VA treatment records dated from May 1999 to December 2003 
include a December 2001 record that noted that the veteran 
complained of back pain.  He indicated that while sitting in 
the car, he turned the wrong way and his lower back "knotted 
up." No diagnosis was provided.  

The service medical records document that the veteran 
experienced the onset of low back pain in 1989.  He 
consistently complained of recurrent back pain on several 
occasions thereafter.  The August 1989, July 1991, and May 
1995 physical examinations revealed positive findings of 
pain, tenderness, muscle spasms, and lateral thigh numbness 
on examination of L2-L3 distribution, associated with the 
veteran's complaints of back pain.  The May 1999 retirement 
physical and the May 1999 VA examination, however, were 
negative for any objective evidence of a current low back 
disorder.  The May 1999 VA examiner noted that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof, but she noted 
a diagnosis of low back disorder, status post lumbosacral 
strain.  The veteran was diagnosed with lumbosacral spine 
strain during service.  Thus, the Board finds that the 
current evidence of record does not satisfactorily prove or 
disprove that the veteran currently has a chronic low back 
disorder related to episodes of low back problems objectively 
demonstrated on examination during service.  Therefore, the 
evidence is in relative equipoise.  
As such, the Board finds that reasonable doubt should be 
resolved in the veteran's favor that he currently has a 
chronic low back disorder related to his military service.  
38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a low back disorder is warranted.


III.	Increased Rating for Right Knee Disability

A May 1999 VA examination report noted that the veteran took 
medication as needed for joint pain.  The veteran reported 
that he had been having problems with his right knee since 
1978 or 1979, when he hurt his knee during service.  He 
reported that he had arthroscopy on the right knee a couple 
of times during service.  He indicated that he had daily pain 
in the right knee that was dull and mild to severe depending 
on his activity.  The pain might increase with walking up 
stairs or walking on uneven ground.  The severe pain might 
last up to two hours at a time.  The pain decreased when he 
got off his feet and elevated his legs.  He sometimes 
experienced swelling that decreased with anti-inflammatory 
medications.  He sometimes experienced heat and stiffness.  
He denied that he observed any erythema, giveaway, locking, 
fatigability, or weakness of the knees.  

The physical examination revealed scars over the right knee 
that measured 1.3 to 2 centimeters.  The scars were thin.  
The examiner noted that there were no residuals.  The veteran 
had full range of motion in the right knee.  The McMurry and 
drawer tests were normal.  There was no medial or lateral 
ligamentous laxity of the knee.  He had tenderness of the 
right knee at the medial joint line and all above the 
patella.  The strength of the lower extremities was normal 
and equal without pain, but he had popping of the right knee 
on resisted flexion.  The neurological examination revealed 
that the veteran had normal deep knee bend, gait, and stance.  
Straight leg raise and knee extension were negative.

The examiner diagnosed right knee disorder, patellofemoral 
syndrome.  The examiner noted a history of chronic synovitis 
and degeneration of left anterior horn of lateral meniscus of 
the right knee per arthroscopy.  The examiner reported that 
the veteran had a normal x-ray of the right knee.  The May 
1999 radiographic report noted that there was no bone or 
joint abnormality of the right knee. 

In the November 2000 Substantive Appeal and the January 2003 
Informal Hearing Presentation, the veteran complained that 
his right knee cracked, popped, and locked when he squatted.  
He complained that his knee became stiff after continuous 
standing of two to four hours.  He indicated that kneeling 
and squatting became virtually impossible with the 
excruciating pain.  

VA treatment records dated from May 1999 to December 2003 
noted no complaints associated with the veteran's right knee.  
Records dated in October 1999, March 2001, May 2001, 
September 2001, and April 2002 noted that an examination 
revealed a full range of motion of all extremities.   

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the 
Board also reviewed the service medical records pertaining to 
the history of the service-connected disability.  

The veteran's service-connected right knee patellar femoral 
pain syndrome, post operative meniscus tear is currently 
assigned a 10 percent rating under Diagnostic Code 5259 
(cartilage, semilunar, removal of, symptomatic).  Under this 
Code provision, a 10 percent rating is the maximum evaluation 
available.  Thus, the Board must consider whether the veteran 
is entitled to a rating in excess of 10 percent under any 
other potentially applicable diagnostic code.  

According to the May 1999 VA examination report and VA 
treatment records, the veteran has full range of motion of 
the right knee.  Thus, the clinical data preclude a rating of 
20 percent or more under Diagnostic Code 5260 (limitation of 
flexion of leg) or Diagnostic Code 5261 (limitation of 
extension of leg).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2003).  The Board acknowledges the veteran's complaints 
of pain, stiffness, cracking, popping, locking, fatigue, and 
swelling of the knee on use.  Popping and tenderness of the 
knee were demonstrated on VA examination in May 1999.  The 
veteran, however, does not even meet or approximate the 
rating criteria for a 10 percent evaluation under Diagnostic 
Code 5260 (flexion limited to 45 degrees) or Diagnostic Code 
5261 (extension limited to 10 degrees) much less the rating 
criteria for a 20 percent evaluation under Diagnostic Code 
5260 (flexion limited to 30 degrees) or Diagnostic 5261 
(extension limited to 15 degrees).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003); see also 38 C.F.R. § 
4.71, Plate II (2003) (providing that the normal range of 
motion of the knee is 0 to 140 degrees).  Rather, the veteran 
would be only entitled to at the most a 10 percent rating 
under those Diagnostic Codes for additional functional loss 
due to the veteran's subjective complaints and the 
objectively demonstrated popping and tenderness of the knee.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (providing that consideration 
must be made to additional functional loss due to pain, 
weakness, excessive fatigability, etc.).  

In regard to Diagnostic Code 5256, the medical evidence shows 
that the veteran's service-connected disability is not 
manifested by ankylosis.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (defining ankylosis as stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint).  Moreover, the veteran's 
service-connected right knee disability is not analogous to 
an individual with ankylosis of the knee.  To the contrary, 
the medical evidence shows that the veteran has functional 
range of motion in the right knee.  Thus, an evaluation under 
Diagnostic Code 5256 for favorable or unfavorable ankylosis 
of the right knee is not appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).  

Under Diagnostic Code 5257, a maximum rating of 20 percent is 
assigned for dislocated cartilage, semilunar, with frequent 
episodes of "locking," pain, and effusion into the joint.  
The veteran first denied episodes of knee locking at the May 
1999 VA examination, but then he complained that he did have 
episodes of locking in his November 2000 Substantive Appeal.  
The veteran also complained of swelling in his right knee.  
The May 1999 VA examination and VA treatment records, 
however, show that no locking of the knee was demonstrated on 
examination.  The examinations also failed to reveal effusion 
of the knee.  Therefore, the clinical data preclude an 
assignment of a 20 percent rating under Diagnostic Code 5258.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).  The May 1999 
VA examination and VA treatment records also show that the 
veteran's right knee is not manifested by subluxation or 
lateral instability, much less recurrent moderate or severe 
subluxation or lateral instability-the criteria associated 
with 20 percent and 30 percent evaluations under Diagnostic 
Code 5257 (2003).  In regard to Diagnostic Code 5262 
(impairment of tibia and fibula), the Board notes that 
service connection has already been established for 
comminuted fracture of the right distal tibia and fibula and 
attendant functional impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  

Lastly, the May 1999 VA examination revealed that the veteran 
had residual thin scars, but the examiner noted that there 
were no residuals appreciated.  The Board notes that the 
rating criteria for evaluating skin disorders were changed, 
effective August 30, 2002.  See Amendment to Part 4, Schedule 
for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7833 (2003)); see also VAOPGCPREC 3-00 (providing that when 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage).  The VA examination 
shows that the veteran's scars are not poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration, or do not limit function of the knee, so a 
compensable rating under the old rating criteria of 
Diagnostic Codes 7803, 7804, 7805 is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  
Under the amended schedule for evaluating skin disorders, the 
veteran is similarly not entitled to a compensable rating 
under Diagnostic Codes 7803 (superficial unstable scars), 
7804 (superficial scars painful on examination), 7805 (scars 
rated on limitation of function of affected part), for the 
reasons previously cited.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2003).  Additionally, the veteran's 
scars measure in size less than the dimension of 929 square 
centimeters necessary to warrant a 20 percent rating under 
the revised version of Diagnostic Code 7802.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2003).    

Accordingly, the Board finds that the veteran's service-
connected right knee disability more closely approximates the 
criteria associated with the currently assigned rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.	Increased Rating for Right Hand/Wrist Disability

A May 1999 VA examination report noted that the veteran took 
medication as needed for joint pain.  The veteran reported 
that he had pain in his right wrist with decreased range of 
motion.  The pain occurred daily; it was present most of the 
time.  It was a pressure type of pain, moderate in severity.  
Range of motion or use of the wrist might increase the pain 
and there was crepitus in the joint.  There was no heat, 
erythema, locking, or giveaway.  He complained of stiffness, 
swelling, fatigability, and weakness of the wrists.  He also 
complained of decreased range of motion of the fourth and 
fifth fingers, but he denied that he experienced pain in the 
fingers, although they sometimes swelled.  The examiner 
reported on service medical records that described the crush 
injury.  The examiner noted that an x-ray of the right hand 
per medical note dated in April 1999 indicated that the 
veteran had a healed right fifth metacarpal fracture and 
remote comminuted right metacarpal fourth fracture with 
fibrous nonunion and increased callus over the right fifth 
metacarpal. 

The physical examination revealed a 1 centimeter thin scar 
over the right fourth metacarpal head and a 2 centimeter thin 
scar over the right fifth metacarpophalangeal joint.  The 
veteran also had a 7.5 x 2 centimeters scar over the dorsal 
right hand with slight depression and adhesion.  It was 
hypopigmented and slightly wrinkled.  The examiner noted that 
there were no residuals.  The physical examination revealed 
that on range of motion, the right wrist had dorsiflexion to 
50 degrees, palmar flexion to 40 degrees, ulnar deviation to 
25 degrees, and radial deviation to 5 degrees.  The examiner 
noted that there was no grimace, but the veteran stated that 
he had pain at all motions of the right wrist.  The examiner 
also noted that the veteran had tenderness over the middle 
portion of the right wrist.  On range of motion, the right 
fourth proximal interphalangeal joint had flexion to 75 
degrees and extension was full.  The fourth distal 
interphalangeal joint had flexion to 40 degrees and extension 
was full.  The right fifth proximal interphalangeal joint had 
flexion to 80 degrees and the distal interphalangeal joint 
had flexion to 40 degrees.  He had full extension of all the 
right finger joints.  He had metacarpophalangeal joint 
flexion of the fourth and fifth fingers to 70 degrees.  He 
was unable to hold against resistance of the right thumb to 
the fourth and fifth fingertips.  There was some depression 
of the fourth metacarpophalangeal joint of the right hand.  
The neurological examination revealed that the veteran had 
some slight decreased sensation over the scar of the right 
hand to light touch, and sharp was equal to dull over the 
scar.  

The examiner diagnosed decreased range of motion of right 
wrist, secondary to injury to right hand and status post 
fracture of right fourth and fifth metacarpals with internal 
fixation and decreased range of motion of the right fourth 
and fifth distal interphalangeal joint and proximal 
interphalangeal joints.  The May 1999 radiographic report 
noted an impression of chronic and old traumatic changes of 
the base of the fourth metacarpal. 

VA treatment records dated from May 1999 to December 2003 
include a January 2001 record that showed that the veteran 
presented with complaints of pain and stiffness in his right 
hand.  The veteran denied any numbness or tingling of the 
hand.  The physical examination revealed scar tissue on the 
dorsal surface.  The veteran had a good hand grip.  The 
examiner noted an impression of right hand pain.  The 
radiographic report revealed an old ununited fracture of the 
proximal shaft of the right fourth metacarpal consistent with 
the clinical history.  There was foreshortening of this 
finger.  There was a deformity of the right fifth metacarpal 
with an appearance consistent with old healed fracture.  The 
radiologist noted impressions of deformity of the right 
fourth metacarpal consistent with clinical history and old 
healed fracture of the right fifth metacarpal.  An October 
2002 record showed that on review of the veteran's 
musculoskeletal system, the veteran denied having muscle 
spasms or joint disorders.  On neurological examination, the 
veteran denied numbness, tingling, or weakness.  The physical 
examination revealed no peripheral edema and cyanosis.  
Peripheral pulses were normal.  The neurological examination 
revealed muscle strength reflexes of 2+ in the upper and 
lower extremities.  

The November 2000 Substantive Appeal and January 2003 
Informal Hearing Presentation show that the veteran asserted 
that he was right hand dominate and as such, writing, typing, 
or working primarily with tools, became very difficult after 
fifteen to twenty minutes.  He indicated that holding an 
object caused spasms, cramps, and sharp pain in his hand.  He 
also complained that his joints grind and became very hard to 
move.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003), and 
Schafrath, 1 Vet. App. at 594, the Board also reviewed the 
service medical records pertaining to the history of the 
service-connected right hand/wrist disability.  

The veteran's service-connected right hand/wrist disability 
has been rated by analogy under the provisions of Diagnostic 
Code 8516.  The veteran's disability is not specifically 
listed in the rating schedule; therefore, it is rated 
analogous to a disability in which not only the functions 
affected, but anatomical localization and symptoms are 
closely related.  38 C.F.R. § 4.20 (2003).  Diagnostic Code 
8516 provides the rating criteria for paralysis of the ulnar 
nerve.  A 60 percent disability rating is warranted for 
complete paralysis in the major extremity, and a 50 percent 
rating for the minor extremity, characterized as the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers with very marked atrophy in the 
dorsal interspace and the thenar and hypothenar eminences; 
the loss of extension of the ring and little fingers, the 
inability to spread the fingers (or reverse), the inability 
to adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2003).  If paralysis 
is incomplete, a 10 percent disability rating applies for 
mild residuals in either extremity; a 30 percent rating 
applies for moderate residuals in the major extremity (20 
percent if minor); and a 40 percent rating applies for severe 
residuals in the major extremity (30 percent if minor).  Id.  
The veteran is currently assigned a 30 percent rating under 
this Code provision.  

The medical evidence of record shows that the veteran does 
not have "griffin claw" and loss of extension of the ring 
and little fingers, or most of the symptomatology associated 
with a 60 percent rating under Diagnostic Code 8516.  The May 
1999 VA examination did reveal that the veteran had loss of 
flexion of the wrist or weakened flexion of the wrist.  There 
was slight to moderate loss of range of motion on 
dorsiflexion, moderate loss of range of motion on palmar 
flexion and ulnar deviation, and severe loss of range of 
motion on radial deviation.  See 38 C.F.R.      § 4.71, Plate 
II (2003) (providing that the normal range of motion on wrist 
dorsiflexion (extension) is 0 to 70 degrees, wrist palmer 
flexion is 0 to 80 degrees, wrist ulnar deviation is 0 to 45 
degrees, and wrist radial deviation is 0 to 20 degrees).  
Thus, the overall loss of motion in the wrist is moderate.  

The May 1999 VA examiner noted that the veteran stated that 
he had pain in all planes of motion, although no grimace was 
displayed.  There, however, was tenderness of the wrist, 
which provides some support for the veteran's complaint of 
pain.  The Board finds that the veteran's complaints of 
additional functional loss with extended use of his hand 
coupled with overall moderate loss of motion in the wrist 
demonstrated on VA examination, suggest that the residuals 
from the right hand crush injury are indeed more severe.  The 
service medical records document a moderate to severe injury 
with delayed primary closure of open wound.  The veteran 
underwent additional surgery to free a tendon from adhesions 
(tenolysis).  He also underwent extensive therapy.  The Board 
notes that when a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2003).  Resolving any reasonable doubt regarding the 
degree of disability in favor of the veteran, a 40 percent 
rating under Diagnostic Code 8516 is assigned.  38 C.F.R. §§ 
3.102, 4.3, 4.7 (2003).  The Board adds that in making its 
determination, the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2003) were considered and accounted for in the assigned 
rating.

As previously discussed, the veteran is not entitled to the 
next higher rating of 60 percent under Diagnostic Code 8516.  
There are also no other potentially applicable diagnostic 
codes that assign evaluations in excess of 40 percent or 
diagnostic codes under which the veteran is entitled to a 
rating in excess of 40 percent.   Under Diagnostic Code 5215, 
the maximum rating available for limitation of motion of the 
wrist is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2003).  The medical evidence shows that the veteran does not 
have unfavorable ankylosis of the wrist.  Moreover, the 
veteran's service-connected disability is not analogous to an 
individual with unfavorable ankylosis of the wrist.  To the 
contrary, the medical evidence shows that the veteran has 
functional range of motion in the wrist.  Thus, Diagnostic 
Code 5214 (ankylosis of the wrist) is not for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2003).  

Separate ratings for the service-connected fracture of the 
fourth metacarpal [ring finger] and dislocation of the fifth 
metacarpal bones [little finger] under the old and new 
schedule for evaluating ankylosis or limitation of motion of 
single or multiple digits of the hand, when combined with an 
evaluation under Diagnostic Code 5215 (limitation of wrist 
motion) would not result in a rating in excess of 40 percent.  
Compare 38 C.F.R. 4.71a, Diagnostic Codes 5227 (ankylosis of 
any other individual finger), 5223 (favorable ankylosis of 
two digits of one hand), 5219 (unfavorable ankylosis of two 
digits of one hand) (2002) with 38 C.F.R. 4.71a, Diagnostic 
Codes 5230 (limitation of motion of ring or little finger), 
5227 (unfavorable or favorable ankylosis of ring or little 
finger), 5223 (favorable ankylosis of two digits of one 
hand), 5219 (unfavorable ankylosis of two digits of one hand) 
(2003).

The veteran does not have ankylosis of the ring and little 
fingers.  Regardless, Diagnostic Code 5227 under the old 
rating schedule does not assign a compensable rating for 
involvement of the ring or little fingers.  Under Diagnostic 
Codes 5223 and 5219 of the old rating schedule, the maximum 
evaluation available for limitation of motion of the ring and 
little fingers is 10 percent and 20 percent, respectively.  
Under the new rating schedule, a noncompensable rating is 
prescribed both for any limitation of motion of the ring or 
little finger under Diagnostic Code 5230 and for unfavorable 
and favorable ankylosis of the ring or little finger under 
Diagnostic Code 5227.  Under Diagnostic Codes 5223 and 5219 
of the new rating schedule, the maximum evaluation available 
for limitation of motion of the ring and little fingers is 10 
percent and 20 percent, respectively.  Thus, it is not more 
advantageous to the veteran to evaluate his fingers and wrist 
separately under these diagnostic codes.  

The Board notes that there is x-ray evidence of old traumatic 
changes of the base of the fourth metacarpal.  No physical 
manifestations attributable to the arthritic findings have 
been identified that are not already accounted for in the 
current rating (functional loss of range of motion) and that 
would not violate the rule against pyramiding.  38 C.F.R. § 
4.14 (2003).  Thus, a separate rating under 38 C.F.R.        
§ 4.71a, Diagnostic Codes 5003, 5010 (2003) for traumatic 
arthritis is not in order.  

V.	Staged Ratings and Extraschedular 

The veteran's right knee and right hand/wrist disabilities 
have not been shown to be manifested by greater than the 
criteria associated with the ratings assigned during any 
portion of the appeal period.  Accordingly, staged ratings 
are not in order and the assigned ratings are appropriate for 
the entire period of the veteran's appeal.  Fenderson, 12 
Vet. App. at 126.  

The Board notes that there is no evidence of record that the 
veteran's service-connected right knee and right hand/wrist 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
during the appeal period.  The Board further notes that the 
veteran has not complained that he is unable to work due to 
his service-connected right knee and right hand/wrist 
disabilities.  According to an April 2002 VA treatment 
record, the veteran is employed as a financial adviser and 
stockbroker.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2003).  In the instant case, to the extent that the 
veteran's service-connected right knee and right hand/wrist 
disabilities interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Service connection for residuals of a low back injury is 
granted.

A higher initial rating in excess of 10 percent for service-
connected right knee patellar femoral pain syndrome, post 
operative meniscus tear is denied.

A higher initial rating of 40 percent for service-connected 
residuals of crush injury to the right hand status post open 
reduction internal fixation of fracture of the fourth 
metacarpal and dislocation of the fifth metacarpal bones and 
tenolysis with limitation of motion of the wrist is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



